Exhibit 10.1

Amended and Restated Employment Agreement

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is between Coleman Cable, Inc.
(the “Company”) and Michael Frigo, a resident of Illinois (“Employee”).

WHEREAS, Employee has previously entered into an employment agreement with the
Company dated December 30, 2008 (the “Prior Agreement”);

WHEREAS, the Company desires to continue Employee’s employment with the Company
under the terms set forth herein which shall supersede the Prior Agreement which
shall have no further force or effect after this Agreement becomes effective;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Definitions.

The terms used in the Agreement shall be defined as follows:

(a) “Agreement” shall mean this Agreement as amended from time to time.

(b) “Base Salary” shall mean the annual base salary payable to Employee pursuant
to Section 4(a) hereof.

(c) “Cause” shall mean termination of the Employee’s employment with the Company
because of, but not to be limited to, Employee’s (1) gross misconduct;
(2) material nonperformance; (3) material breach of this Agreement;
(4) conviction or entry of a plea of guilty or nolo contendere to any felony or
misdemeanor or the entry of any final civil judgment in connection with any
allegation of fraud, misrepresentation, misappropriation or any other
intentional tort or statute violation; (5) insubordination; (6) violation of the
Company’s sexual harassment/anti-discrimination policies; or (7) a court order
prohibiting Employee from working for the Company for a period that extends
beyond six months. Material nonperformance shall be deemed to occur only if such
material nonperformance has not been corrected by the Employee within two weeks
of written notice from the Company of the occurrence of such material
nonperformance, which notice shall specifically set forth the nature of the
material nonperformance and be delivered no more than thirty (30) days following
the event giving rise to the material nonperformance notice.

(d) “Change in Control” means any of the following events:

i. any person or other entity (other than any of the Company’s subsidiaries or
any employee benefit plan sponsored by the Company or any of its subsidiaries)
including any person as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), becomes the beneficial owner, as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of more
than fifty percent (50%) of the total combined voting power of all classes of
capital stock of the Company normally entitled to vote for the election of
directors of the Company (the “Voting Stock”);

 

1



--------------------------------------------------------------------------------

ii. the stockholders of the Company approve the sale of all or substantially all
of the property or assets of the Company and such sale occurs;

iii. the stockholders of the Company approve a consolidation or merger of the
Company with another corporation (other than with any of the Company’s
subsidiaries), the consummation of which would result in the shareholders of the
Company immediately before the occurrence of the consolidation or merger owning,
in the aggregate, less than 60% of the Voting Stock of the surviving entity, and
such consolidation or merger occurs;

iv. a change in the Company’s Board of Directors occurs with the result that the
members of the Board immediately prior to such change no longer constitute a
majority of such Board of Directors; or

v. any other change of ownership or effective control (as defined in
Section 280G(b)(2) of the Internal Revenue Code (the “Code”)).

(e) “Company” shall mean Coleman Cable, Inc., its successors or assigns.

(f) “Date of Termination” means: (i) if Employee’s employment terminates by
virtue of Employee’s death, the date of death and (ii) in all other cases, the
date as of which a termination of Employee’s employment becomes effective in
accordance with the provisions of this Agreement.

(g) “Disabled” shall mean unable to perform the essential functions of the
position, with or without reasonable accommodation, as a result of a physical or
mental impairment, as evaluated by sufficient documentation including doctors’
statements.

(h) “EBITDA” shall mean the earnings before interest, taxes, depreciation and
amortization.

(i) “Effective Date” shall mean             , 2013.

(j) “Employee” shall mean Michael Frigo, a resident of Illinois.

(k) “Employee Benefit Plans” shall mean any plans within the meaning of
Section 4(d) of this Agreement.

(l) “Period” shall mean the one-year period commencing on the Effective Date and
ending on the one-year anniversary thereof; provided, however, that the Period
shall, on a daily basis, beginning with the Effective Date, be automatically
extended by one day, such that at any time, after the Effective Date, the
remaining duration of the Period shall be one year. Such day-to-day extensions
of the Period shall cease upon either (i) either party delivering written notice
of such cessation to the other party; provided that such cessation of the
automatic extensions shall not be effective earlier than the date of delivery of
such notice or (ii) Employee’s Date of Termination.

 

2



--------------------------------------------------------------------------------

(m) “Substantial Breach” shall mean without the Employee’s prior consent: (1) a
material reduction in the Employee’s responsibilities hereunder; provided, that
it shall not be deemed to be a Substantial Breach if Employee’s duties are
revised so long as he remains in a position of at least a senior manager within
the Company; (2) a material reduction by the Company in the Base Salary of
Employee except to the extent permitted under Section 4(a) hereof; (3) any
willful failure or willful breach by the Company of any material obligations of
this Agreement; and (4) a change in location of Employee’s office within the
two-year period on and after a Change in Control, that is fifty (50) miles or
more from the office where Employee was located as of the Effective Date. The
Employee must give written notice of termination to the Company of a Substantial
Breach within 90 days of the occurrence of any event which constitutes
Substantial Breach. The Company shall have thirty (30) days after written notice
thereof by the Employee to the Company’s Board of Directors to remedy the
occurrences of clause (1) through (4) above. Notwithstanding any language in
this Agreement to the contrary, if the Company fails to remedy the occurrences
of clause (1) through (4) above in accordance with the preceding sentence, the
effective date of Employee’s termination shall not be less than thirty (30) nor
more than thirty-five (35) days after the date the notice of termination is
given to the Company by Employee.

2. Employment and Duties.

(a) General. The Company hereby employs Employee, and Employee agrees upon the
terms and conditions herein set forth and shall perform duties substantially the
same as normally performed by persons in like positions in similar companies, or
as may be assigned from time to time.

(b) No Other Employment. Throughout the time that Employee is employed by the
Company, Employee shall, except as may from time to time be otherwise agreed in
writing by the Company and unless prevented by ill health, devote his full-time
working hours to his duties hereunder and Employee shall not, directly or
indirectly, render services to any other person or organization for which he
receives compensation (excluding volunteer services or outside board activities
with modest time commitments) without the written consent of the Company or
otherwise engage in activities with would interfere significantly with the
performance of his duties hereunder.

3. Term of Employment. Subject to earlier termination of employment pursuant to
Sections 5, 6, 7 or 8 of this Agreement, the Company shall retain Employee
during the Period; and Employee shall serve in the employ of the Company for the
Period as defined in Section 1(j).

4. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to Employee during the term of his employment as compensation for services
rendered hereunder;

(a) Base Salary. The Company shall pay to Employee a Base Salary at the rate of
$410,000 per annum, payable bimonthly. The Company shall be entitled to deduct
or withhold all taxes and charges that the Company may be required to deduct or
withhold therefrom.

 

3



--------------------------------------------------------------------------------

(b) Incentive Compensation. At all times during the Period, Employee shall be
eligible to receive Incentive Compensation of up to 60% of Base Salary based on
the Company’s achievement of earnings and other corporate performance goals as
established by the CEO in his sole discretion at or before the beginning of each
such fiscal year.

(c) Change in Control Benefits. In the event a Change of Control of the Company
is consummated and Employee is employed by the Company on such date:

i. Employee shall receive a lump sum payment equal to $300,000 on the one year
anniversary of the effective date of such Change in Control (the “Change in
Control Special Bonus”); and

ii. Employee’s annual bonus with respect to the year in which the effective date
of the Change in Control occurs shall be equal to 100% of his target annual
bonus for such year, which amount shall be payable no later than two and
one-half (2.5) months following the last day of the year in which the effective
date of the Change in Control occurs (the “Change in Control Annual Bonus”).

(d) Automobile Allowance. Company shall pay Employee a gross amount of $800 per
month as an automobile allowance. The Company shall be entitled to deduct or
withhold from the gross amount of such automobile allowance all taxes and
charges which the Company may be required to deduct or withhold therefrom.
Employee shall produce such reasonable documentation as requested by the Company
to evidence that Employee has spent such amount on a car purchase or lease
payment, gasoline, insurance or car maintenance.

(e) Other Employee Benefit Plans. Subject to the plans’ eligibility
requirements, Employee shall be eligible to participate in all pension and
welfare plans and programs of the Company for executive employees, existing from
time to time, including, without limitation, the following:

i. All qualified benefit plans and programs (e.g., defined contribution,
supplemental retirement and Section 401(k) plans, life insurance plans and
programs);

ii. All hospitalization and medical plans and programs; and

iii. All retirement plans and programs.

5. Termination of Employment for Cause.

(a) Compensation and Benefits. If, prior to the expiration of the Period,
(i) Employee’s employment is terminated by the Company for Cause, or
(ii) Employee resigns from his employment hereunder other than under
circumstances covered by Section 6 below, Employee shall be eligible to receive,
when the same would otherwise have been due, the base salary and any bonus then
payable through the Date of Termination and Employee shall receive no further
payments or benefits under this Agreement except for the right to receive
benefits under any plan or program, to the extent vested, in accordance with the
terms of such plan or program and except for benefits provided in accordance
with customary practices of the Company at Employee’s expense (e.g.,
hospitalization and medical insurance under COBRA).

 

4



--------------------------------------------------------------------------------

(b) Date of Termination. The Date of Termination of Employee’s employment by the
Company under this Section 5 shall be two (2) weeks after receipt by Employee of
written notice of termination for Cause or after receipt by the Company of
written notice of Employee’s resignation.

6. Termination of Employment Without Cause or Resignation After Substantial
Breach.

(a) Absence of Change in Control. If, prior to the expiration of the Period,
Employee’s employment is terminated by the Company without Cause for any reason,
or if, prior to the expiration of the Period Employee resigns from his
employment hereunder following a Substantial Breach, (i) the Company shall
continue to pay Employee his Base Salary through the Period, payable in
accordance with the Company’s standard payroll policies and (ii) all of
Employee’s options and restricted stock that vest based on the passage of time
shall vest immediately (to the extent not previously vested) without regard to
whether or not any of the conditions specified therein have been achieved.

(b) Following Change in Control. If, within 12 months following the effective
date of a Change in Control of the Company and prior to the expiration of the
Period, Employee’s employment is terminated by the Company without Cause for any
reason, or if, prior to the expiration of the Period, Employee resigns from his
employment hereunder following a Substantial Breach, (i) the Company shall pay
to Employee, in lieu of the amount described in Section 6(a), an amount equal to
one and one-half (1.5) times the amount of Employee’s Base Salary, with such
amount to be payable in twenty-four (24) consecutive equal semi-monthly
installments and in accordance with the Company’s standard payroll policies,
(ii) subject to Section 6(d), the Change in Control Special Bonus and Change in
Control Annual Bonus shall become payable in a lump sum no later than the tenth
(10th) day following the date that the Release (as defined in Section 6(d))
executed by Employee becomes irrevocable, and (iii) all of Employee’s options
and restricted stock that vest based on the passage of time shall vest
immediately (to the extent not previously vested) without regard to whether or
not any of the conditions specified therein have been achieved.

(c) Cost of COBRA Continuation Coverage. If and to the extent that Employee,
following a termination of Employee’s employment described in Section 6(a) or
(b), properly and timely elects (on behalf of Employee and Employee’s qualified
beneficiaries) continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) with respect to the Company’s
group health plan, Employee shall pay the then-current portion of the cost of
such coverage that would be payable by the Company’s similarly situated active
employees and the Company shall pay the balance of such then-current costs as
long as and for the period during which the Company remains obligated for
continuing payments under Section 6(b) (without regard to any acceleration by
the Company of such payments). The Company shall be authorized to deduct from
the installments to be paid under Section 6 Employee’s then-current share of the
cost of such coverage. The Company’s subsidy of such group health plan coverage
shall terminate upon the earlier of (1) the date of termination of

 

5



--------------------------------------------------------------------------------

COBRA continuation coverage and (2) the payment in full by the Company of its
obligations under Section 6 (without regard to any acceleration by the Company
of such payments), whereupon Employee shall be fully responsible for the cost of
continuing coverage and benefits, if any. Notwithstanding the foregoing, this
Section 6(c) shall cease to apply as of the effective date of any regulation or
other guidance under which payment of such component would be deemed to violate
any nondiscrimination requirements under the Patient Protection and Affordable
Care Act.

(d) Release. Employee’s receipt of the amounts under Section 6 will be
conditioned on his execution, return, and non-rescission of a full and final
release of claims in favor of the Company, the form of which will be provided by
the Company within ten (10) days of Employee’s termination of employment (the
“Release”). The Release must be executed by Employee and returned to the
Company, and must become irrevocable, within the period that is forty-five
(45) days (or such longer period, to the extent required by law) following the
Date of Termination of employment or service with the Company. To the extent
that such forty-five (45) day period (or such longer period, to the extent
required by law) spans two calendar years, no payment of any severance amount or
benefit that is (i) considered to be nonqualified deferred compensation within
the meaning of Section 409A of the Internal Revenue Code and (ii) conditioned
upon the Release, shall be made before the first day of the second calendar
year, regardless of when the Release is actually executed and returned to the
Company. If Employee does not deliver an original, signed release to the Company
within forty-five (45) days (or such longer period, to the extent required by
law) following the Date of Termination, (i) Employee’s rights shall be limited
to those made available to Employee as if Employee were terminated under
Section 5 above, and (ii) the Company shall have no obligation to pay or provide
to Employee any amount or benefits described in this Section 6 or any other
monies on account of the termination of Employee’s employment.

7. Termination of Employment by Disability.

(a) Compensation and Benefits. If Employee becomes Disabled prior to the
expiration of the Period, the Company shall be entitled to terminate Employee’s
employment at the later of (6) six months from the date Employee becomes
Disabled but not beyond the end of the Period or the date the Company could
terminate Employee in accordance with the Company’s normal policies in such
matters as applied in all other salaried employees. Employee will receive no
compensation or benefits following his termination, but Employee shall be
entitled to receive benefits under the Company’s plan(s) or program(s) in
accordance with the terms of such plan(s) or program(s).

(b) Date of Termination. The Date of Termination of Employee’s employment under
this Section 7 shall be the date determined pursuant to Section 7(a) above.

8. Termination of Employment by Death. Employee’s employment will end in the
event of his death. Employee will receive no compensation or benefits following
his death, but if Employee dies prior to the expiration of the Period, the
Employee’s estate or his beneficiary as appropriate shall be entitled to receive
benefits under the Company’s plan(s) or program(s) in accordance with the terms
of such plan(s) or program(s).

 

6



--------------------------------------------------------------------------------

9. Noncompetition and Nonsolicitation. During Employee’s employment with the
Company and for any period following employment during which he is entitled to
receive post-employment compensation in any form at the rate of his ending Base
Salary, Employee shall refrain from directly or indirectly, on his own behalf or
on behalf of any other person or entity, competing with the Company or any of
its subsidiaries, anywhere in North America, including but not limited to
directly or indirectly engaging or investing in, owning, managing, operating,
financing, controlling, or participating in the ownership, management,
operation, financing, or control of, being employed by, associated with, or in
any manner connected with, or rendering services or advice to, in any capacity
whatsoever (whether individually or as a shareholder (except as a shareholder
owning less than 1% or less of the outstanding capital stock of a publicly
traded corporation), partner, member, director, officer, employee, or
consultant), for any entity or person that engages in or is in the process of or
anticipates engaging in the manufacture of wire and cable products. In the event
that Employee violates the terms of this Section 9, the term of this covenant
not to compete shall be extended for a period of time equal to the period of
time that Employee was violating the terms of this Section 9.

During Employee’s employment with the Company, and for a period of twelve
(12) months following the end of his employment for any reason, whether
voluntary or involuntary, and with or without the existence of post-employment
compensation, Employee shall not, directly or indirectly, (i) induce or attempt
to induce any employee of the Company to leave the employ of the Company,
(ii) in any way interfere with the relationship between the Company and any of
its employees, (iii) employ, or otherwise engage as an employee, independent
contractor, or otherwise, any employee of the Company, or (iv) induce or attempt
to induce any supplier or licensee of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any supplier
or licensee of the Company. During Employee’s employment with the Company and
for all time thereafter, Employee shall not disparage, or induce others to
disparage, the Company, its owners, employees, practices, products or services.
For purposes of Section 9, “employee” shall mean any then-current employee or
individual who was employed by the Company at any time during the six (6) month
period immediately preceding the end of Employee’s employment.

In the event of a breach by Employee of any covenant set forth in this
Section 9, the term of such covenant will be extended by the period of the
duration of such breach. Employee will not, at any time during or after
employment, disparage the Company or any of its owners, directors, officers,
employees, agents, products or services. Employee will within ten days after
accepting any employment, advise the Company of the identity of any employer of
Employee. The Company may serve notice upon each such employer that Employee is
bound by this Agreement and furnish each such employer with a copy of this
Agreement or relevant portions thereof.

10. Nondisclosure of Confidential Information.

(a) Definition. For purposes of this Agreement “Confidential Information” means,
but is not limited to, any information or compilation of information, not
generally known, which is proprietary to the Company and relates to the
Company’s existing or reasonably foreseeable business, including, but not
limited to, trade secrets and information relating to the Company’s

 

7



--------------------------------------------------------------------------------

services, marketing plans or proposals and customer information. All information
which the Company identifies as being “confidential” or “trade secret” shall be
presumed to be Confidential Information. Confidential Information shall also
include any confidential information of a parent, subsidiary or sister
corporation of the Company and any information disclosed by a third party under
contract with the Company which contract requires such disclosed information be
kept confidential. Confidential Information shall not include information that
is in or enters the public domain other than through a breach of confidentiality
owed to the Company.

(b) Nondisclosure. During the Period and at all times thereafter, Employee shall
hold in strictest of confidence and will never disclose, furnish, transfer,
communicate, make assessable to any person or use in any way Confidential
Information for Employee’s own or another’s benefit or permit the same to be
used in competition with the Company, nor will Employee accept any employment
which would, by the nature of the position, inherently involve the use or
disclosure by Employee of Confidential Information.

11. Remedies and Injunctive Relief. The parties acknowledge that the Company
and/or its subsidiaries will suffer irreparable harm if Employee breaches
Sections 9 or 10 of this Agreement. Accordingly, the Company shall be entitled,
in addition to any other rights and remedies that it may have, at law or at
equity, to an injunction, without the parting of a bond or other security,
enjoining or restraining Employee from any violation of Sections 9 or 10 of this
Agreement. Employee hereby consents to the Company’s right to the issuance of
such injunction.

12. Section 409A. If a payment under this Agreement does not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4), and
the Employee is a Specified Employee as of the Date of Termination,
distributions to the Employee may not be made before the date that is six months
after the Date of Termination or, if earlier, the date of the Employee’s death
(the “Six-Month Delay Rule”). Payments to which the Employee otherwise would be
entitled during the first six months following the Date of Termination (the
“Six-Month Delay”) will be accumulated and paid on the first day of the seventh
month following the Date of Termination. Notwithstanding the Six-Month Delay
Rule set forth in this Section 12:

(a) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii), during the first month of the Six-Month Delay, the Company
will pay the Employee an amount equal to the lesser of (i) the total lump sum
severance provided under Section 6(d)(i) and (ii) above, or (ii) two times the
lesser of (A) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Date of Termination occurs, and (B) the sum of the Employee’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the taxable year of the Employee preceding the taxable year of the
Employee in which his Date of Termination occurs (adjusted for any increase
during that year that was expected to continue indefinitely if the Employee had
not had a termination of employment); provided that amounts paid under this
sentence will count toward, and will not be in addition to, the total payment
amount required to be made to the Employee by the Company under Section 6(d)
above.

 

8



--------------------------------------------------------------------------------

(b) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D), within ten (10) days of the date of termination, the
Company will pay the Employee an amount equal to the applicable dollar amount
under Code Section 402(g)(1)(B) for the year of the Employee’s date of
termination; provided that the amount paid under this sentence will count
toward, and will not be in addition to, the total payment amount required to be
made to the Employee by the Company under Section 6(d) above.

(c) Each payment under this Agreements is intended to be treated as one of a
series of separate payment for purposes of Code Section 409A and Treas. Reg.
§1.409A-2(b)(2)(iii).

(d) For purposes of this Agreement, “Specified Employee” has the meaning given
that term in Code Section 409A and Treas. Reg. 1.409-1(c)(i). The Company’s
“specified employee identification date” and “specified employee effective date”
(as described in Treas. Reg. 1.409-1(c)(i)(3)) will be the dates designated as
such by the Company in a written resolution for all plans and agreements subject
to Code Section 409A or, in the absence of such resolutions, then the “specified
employee identification date” and the “specified employee effective date” for
this Agreement shall be December 31 and January 1, respectively, of each
succeeding year.

13. Binding Agreement/Assignment. This Agreement shall be assignable by the
Company and the terms of this Agreement shall bind and inure to the benefit of
the Company and its successors and assigns.

14. Severability. If the final determination of a court of competent
jurisdiction declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term of
provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

15. Survival of Provisions. The parties agree that Sections 9 and 10, and all
other provisions necessary for enforcement of such provisions shall survive
termination of this Agreement and termination of Employee’s employment for any
reason.

16. Others’ Confidential Information. If Employee possesses any information that
he knows or should know is considered by any third party, such as a former
employer of his, to be confidential, trade secret, or otherwise proprietary,
Employee shall not disclose such information to the Company or use such
information to benefit the Company in any way.

17. Understandings. Employee acknowledges and agrees that (a) the Company
informed him, as part of the offer of employment and prior to his accepting
employment with the Company, that a confidentiality, noncompetition, and
nonsolicitation agreement would be required as part of the terms and conditions
of employment; (b) he executed this Agreement in anticipation of but prior to
commencing employment with the Company; (c) he has carefully considered the
restrictions contained in this Agreement and determined that they are reasonable
as to duration, geographic area and scope; and (d) the restrictions in this
Agreement will not unduly restrict Employee in securing other employment in the
event of termination from the Company.

 

9



--------------------------------------------------------------------------------

18. Full Agreement; Amendment; Waiver. This Agreement contains the full
agreement between the parties as to its subject matter and may not be modified,
amended or waived in any manner except by an instrument in writing signed by
both parties hereto. The waiver by either party of compliance with any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

19. Section 409A Compliance. Notwithstanding any provision of this Agreement to
the contrary, this Plan is intended to comply with Code Section 409A and the
interpretive guidance thereunder. The Plan shall be construed and interpreted in
accordance with such intent.

20. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed and construed in accordance with the laws of the
state of Illinois.

21. Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery or certified mail, return receipt requested. If
addressed to Employee, the notice shall be delivered or mailed to Employee at
the address specified under Employee’s signature hereto or such other address
which Employee has advised the Company to send notice to, or if addressed to the
Company, the notice shall be delivered or mailed to the Company at its executive
offices. A notice shall be deemed given, if by personal delivery, on the date of
such delivery or, if by certified mail, on the date shown on the applicable
return receipt.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Agreement to be signed by its
officer pursuant to the authority of its Board, and Employee has executed this
Agreement, as of the day and year first written above.

 

COLEMAN CABLE, INC.     MICHAEL FRIGO By  

/s/ G. Gary Yetman

   

/s/ Michael Frigo

  Its:   President/Chief Executive Officer     Michael Frigo Date:   December
20, 2013     Date:   December 20, 2013

 

11